Citation Nr: 1538740	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-32 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to an annual clothing allowance for the year 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to March 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Atlanta, Georgia, which denied the Veteran an annual clothing allowance for the year 2013.


FINDINGS OF FACT

1.  The record reflects the Veteran's service-connected disabilities do not require a prosthetic or orthopedic appliance be worn that tends to wear out or his clothing.

2.  The record reflects the Veteran is service-connected for, among other things, post-inflammatory hyperpigmentation of right chest due to environmental hazards in the Gulf War (hereinafter, "skin disorder") for which he has been prescribed A&D ointment, Hydrocortisone 2.5% cream, and Sunscreen-30 PABA-free combination.

3.  VA documents have certified that medication prescribed for the Veteran's service-connected skin disorder does not result in irreparable damage to his outer garments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the year 2013 are not met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. § 3.810 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board finds that the duties to notify and assist have been satisfied.

The record reflects the Veteran was sent a letter which explained VA's basic duties to notify and assist.  Although it is not clear whether the Veteran was provided with such notification prior to the May 2013 decision that is the focus of this appeal, there is no prejudice to the Veteran as a reasonable person would be expected to understand from reviewing the documents provided by VA of what types of information and evidence was required to substantiate the claim.  The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claim have indicated familiarity with the requirements for the benefits sought on appeal.  For example, a February 2015 written statement from his accredited representative included a summary of the relevant criteria for an annual clothing allowance.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also observes that the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  As part of his Substantive Appeal, he indicated no hearing was desired in conjunction with this case.  Moreover, nothing indicates any additional development such as an examination would provide any relevant information regarding this case.  Accordingly, the Board finds the duty to assist is satisfied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Eligibility to a clothing allowance is shown where a veteran uses a prosthetic or orthopedic appliance which tends to wear or tear clothing or uses a doctor-prescribed medication that causes irreparable damage to clothing.  38 U.S.C.A. 
§ 1162; 38 C.F.R. § 3.810.

Initially, the Board notes the Veteran does not contend, nor does the record reflect, that his service-connected disabilities require a prosthetic or orthopedic appliance be worn that tends to wear out his clothing.  Rather, he contends that the medications he has been prescribed for his service-connected skin disorder causes irreparable damage to his outer garments.  Specifically, he has identified the medications A&D ointment, Hydrocortisone 2.5% cream, and Sunscreen-30 PABA-free combination.

The Board acknowledges that the Veteran is service-connected for a skin disorder.  Moreover, the record confirms he has been prescribed the aforementioned medications for this disability.  However, VA documents are on file which list medications that are recognized as staining or damaging clothing.  All three of the aforementioned medications are on this list, but all three are identified as not causing permanent stain or damage to clothing.

The Veteran has alleged differently, intimating that his own competent observations should be sufficient to warrant entitlement to the benefit sought.  However, the Board determines that the determinations contained in the VA documents that medication prescribed for the Veteran's service-connected skin disorder does not result in irreparable damage to his outer garments outweigh the Veteran's lay reports of staining.  Although such medications may cause some degree of staining, the preponderance of the evidence is against a finding that they cause the type of irreparable/permanent damage contemplated by the relevant criteria for the benefit sought.

The Board also notes the Veteran's contention that he was awarded clothing allowance in the past based upon the use of the same medication.  Nevertheless, he has also acknowledged that he was notified that the list of approved medications for clothing allowance was updated regularly.  Further, this is consistent with the information provided on the May 2013 notification of the denial in this case.  

For these reasons, the Board finds that the preponderance of the evidence is against the appellate claim and it must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

An annual clothing allowance for the year 2013 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


